UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-4334



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BEVERLY A. CLAIBORNE, JR., a/k/a BJ, a/k/a
Tyrone Crooks,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CR-99-297)


Submitted:   September 20, 2000        Decided:     February 22, 2001


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cary B. Bowen, D. Gregory Carr, BOWEN, BRYANT, CHAMPLIN & CARR,
Richmond, Virginia, for Appellant. Helen F. Fahey, United States
Attorney, Alessandra DeBlasio, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia; David
T. Maguire, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Beverly A. Claiborne, Jr., appeals the district court’s order

denying his motion to dismiss the indictment on grounds of double

jeopardy.     We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.       See United States v. Claiborne,

No. CR-99-297 (E.D. Va. Apr. 17, 2000).*        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                              AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
April 14, 2000, the district court’s records show that it was
entered on the docket sheet on April 17, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was physically entered on the docket sheet that
we take as the effective date of the district court’s decision.
See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                   2